                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 1 of 13
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Nita Bohannon                                                                                        Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 2 of 13
Debtor(s) Nita Bohannon                                                                   Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                        Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                    Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,378.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Nita Bohannon
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 8/18                                                                                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 3 of 13
Debtor(s) Nita Bohannon                                                           Case No.

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                  Monthly                    To be paid
 of account number                                                              payment amount
 Quantum 3 Group LLC                                2014 Toyota Corolla 58000                     100.00      Preconfirmation
                                                    miles                                                     Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:


Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 4 of 13
Debtor(s) Nita Bohannon                                                               Case No.

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of               Interest rate       Monthly
 last 4 digits of                                                          claim             collateral                                 payment
 account number

 Quantum 3                    2014 Toyota                  5/28/2015              9,252.00          10,800.00 5.00%                                   174.60
 Group LLC                    Corolla 58000
                              miles

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:         $    0.00
                            Amount to be paid by the Trustee:                $    4,000.00
                            Total fee requested:                             $    4,000.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $         1500.00     and    25     %, respectively.

Arkansas Plan Form - 8/18                                                                                                                           Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 5 of 13
Debtor(s) Nita Bohannon                                                     Case No.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

           Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
        paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,
        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  Dept of Treasury                                                                                                                 4,000.00

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.

Arkansas Plan Form - 8/18                                                                                                           Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 6 of 13
Debtor(s) Nita Bohannon                                                     Case No.

                  None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Brian C. Wilson                                                                    Date May 17, 2019
                Brian C. Wilson
                Signature of Attorney for Debtor(s)

                /s/ Nita Bohannon                                                                      Date May 17, 2019
                Nita Bohannon
                                                                                                       Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 7 of 13
Debtor(s) Nita Bohannon                                                                Case No.

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                           Nature of debt and date     Amount of debt
                              number                                                incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                           Nature of debt and Amount of debt   Approval to incur
                              number                                                date incurred                       obtained from
                                                                                                                        trustee or court
  -NONE-                                                                                                                 Yes
                                                                                                                         No


                                                                         CERTIFICATE OF SERVICE

         I, the undersigned, do hereby certify that on or about the 22nd day of May 2019, a true and correct copy of the foregoing was
mailed to the following via U.S. Mail, postage prepaid.
Chapter 13 Trustee
via electronic filing

U.S. Trustee
via electronic filing

Access Collection Co.
P.O. Box 250531
Little Rock, AR 72225

Amerimark Premier
P.O. Box 2845
Monroe, WI 53566

APMI
5125 Northshore Drive
North Little Rock, AR 72118

Arkansas Plan Form - 8/18                                                                                                              Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 8 of 13
Debtor(s) Nita Bohannon                                              Case No.


Applied Bank
P.O. Box 10210
Wilmington, DE 19850

Arkansas Anesthesia Network
PO Box 5302
Carol Stream, IL 60197

Arkansas Children's Hospital
P.O. Box 8088 Slot 672
Little Rock, AR 72203

Arkansas Health Grou Anesthesi
11001 Executive Center Drive
Suite 200
Little Rock, AR 72211

Arkansas River Emergency Servi
P.O. Box 936100
Atlanta, GA 31193

Arkansas Urology
P.O. Box 55162
Little Rock, AR 72215

Arkansas Urology
P.O. Box 55162
Little Rock, AR 72215

AT&T Mobility
c/o AT&T Services, Inc.
Karen Cavagnoaro, Paralegal
One AT&T Way, Room 3A218
Bedminster, NJ 07921

AT&T UVerse
% Diversified Consultants
POB 551268
Jacksonville, FL 32255

Baptist Health
P.O. Box 25748
Little Rock, AR 72221

Baptist Health Home Infusion
P.O. Box 3496
Little Rock, AR 72203

Candica, LLC
c/o Weinstein and Riley
P.O. Box 3978
Seattle, WA 98124

Capital One Auto Finance
P.O. Box 259407
Plano, TX 75025

Arkansas Plan Form - 8/18                                                                        Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
                4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 9 of 13
Debtor(s) Nita Bohannon                                              Case No.

Capital One Bank
Attn: Bankruptcy
P.O. Box 30285
Salt Lake City, UT 84130

Capital One Bank
PO Box 30281
Salt Lake City, UT 84130

Cascade Collection
1375 13th St Se
PO Box 3166
Salem, OR 97302

Central AR Rad Ther Inst
P.O. Box 56679
Little Rock, AR 72215

Chrysler Capital
P.O. Box 961275
Fort Worth, TX 76161

Collection Service Inc.
P.O. Box 7545
Little Rock, AR 72217

Comenity Bank/Limited
P.O. Box 182789
Columbus, OH 43218

Comentiy Bank/An TLR
PO Box 182789
Columbus, OH 43218

Credit Acceptance
P.O. Box 5070
Southfield, MI 48086

Credit One Bank
P.O. Box 98872
Las Vegas, NV 89193

Dept of Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101

Dept of Workforce Service
PO Box 2981
Little Rock, AR 72203

Dish Network
P.O. Box 94063
Palatine, IL 60094

Dowler Law Firm
P.O. Box 803
Benton, AR 72018
Arkansas Plan Form - 8/18                                                                        Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
               4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 10 of 13
Debtor(s) Nita Bohannon                                              Case No.


Dowler Law Firm
P.O. Box 803
Benton, AR 72018

ECMC
P.O. Box 16408
Saint Paul, MN 55175

Educational Credit Management
PO Box 16408
Saint Paul, MN 55116

Everett O Martindale
Attorney At Law
902 W. 2nd Street
Little Rock, AR 72201

Fidelity Communications
1001 Murphy Drive
Maumelle, AR 72113

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

First Source Advantage
P.O. Box 628
Buffalo, NY 14240

Fountaine Bleau Apartments
ATTN: BUSINESS OFFICE
10801 Paul Eells Dr.
North Little Rock, AR 72113

Gastroenterology and Surgery
PO Box 5301
Carol Stream, IL 60197

GC Services
6330 Gulfton
Houston, TX 77081

IC System
P.O. Box 64378
Saint Paul, MN 55164

Kitchens Pediatric Dentistry
14114 Taylor Loop Road
Little Rock, AR 72223

Little Rock Family Dental
4220 N. Rodney Parham Road
Suite 200
Little Rock, AR 72212

Masseys
P.O. Box 2822
Arkansas Plan Form - 8/18                                                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 11 of 13
Debtor(s) Nita Bohannon                                              Case No.

Monroe, WI 53566

MEMS
P.O. Box 2452
Little Rock, AR 72203

Merrick Bank
Resurgent Capital Services
PO Box 10368
Greenville, SC 29603

Mid South Adjustment
200 East 11th Suite K
Pine Bluff, AR 71601

Navient Solution, LLC on behal
of USA Funds
Attn: Bankruptcy Litigation
PO Box 9430
Wilkes Barre, PA 18773

Nissan Motor Acceptance
P.O. Box 660680
Dallas, TX 75266

NLR Emergency Doctors
904 Autumn Road
Suite 500
Little Rock, AR 72211

NPRTO Mid-West, LLC
256 West Data Dr.
Draper, UT 84020

Orchard Bank
HSBC Card Services
P.O. Box 5222
Carol Stream, IL 60197

PCS Anesthesiology Services
C/O Arctech Inc
915 North Street
Little Rock, AR 72201

Peach Direct/GEMB
PO Box 960061
Orlando, FL 32896

Premier Bankcard
C/O Jefferson Capital Systems
PO Box 7999
Saint Cloud, MN 56302

Professional Credit Management
P.O. Box 4037
Jonesboro, AR 72403

Professional Credit Management
Arkansas Plan Form - 8/18                                                                       Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 12 of 13
Debtor(s) Nita Bohannon                                              Case No.

P.O. Box 4037
Jonesboro, AR 72403

Proscan Imaging
5400 Kennedy Ave.
Cincinnati, OH 45213

Quantum 3 Group LLC
Agent for Wollemi Acquisitions
PO Box 788
Kirkland, WA 98083

Quantum 3 Group LLC
as agent Catholic Health Inita
PO Box 788
Kirkland, WA 98083

Quantum 3 Group LLC
as agent Catholic Health Inita
PO Box 788
Kirkland, WA 98083

Quantum 3 Group LLC
Sadino Funding, LLC
P.O. Box 788
Kirkland, WA 98083

Quantum3 Group LLC as agent fo
MOMA Funding
P.O. Box 788
Kirkland, WA 98083

Quantum3 Group LLC as agent fo
MOMA Funding
P.O. Box 788
Kirkland, WA 98083

Quest Diagnostic
P.O. Box 740780
Cincinnati, OH 45274

Radiology Consultants
9601 Baptist Health Drive
Suite 1100
Little Rock, AR 72205

Regional Credit Services
1201 Jefferson St., Ste. 150
Washington, MO 63090

Santander Consumer USA
5201 Rufe Snow Dr.
North Richland Hills, TX 76180

Seventh Avenue
1112 Seventh Avenue
Monroe, WI 53566

Arkansas Plan Form - 8/18                                                                       Page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12730 Doc#: 2 Filed: 05/22/19 Entered: 05/22/19 08:27:17 Page 13 of 13
Debtor(s) Nita Bohannon                                              Case No.

St Vincent Medical
PO Box 23410
Little Rock, AR 72221

State of Arkansas
Dept. of Finance and Admin.
Revenue Legal Counsel
P.O. Box 1272 - Room 2380
Little Rock, AR 72203

United States Attorney
Eastern District Arkansas
P.O. Box 1229
Little Rock, AR 72203

US Department of Education
C/O Nelnet
121 South 13th Street Ste 201
Lincoln, NE 68508

US Department of Education
c/o Fedloan Servicing
P.O. BOX 530210
Atlanta, GA 30353

V8 Auto Sales
12514 1/2 Arch Street
Little Rock, AR 72206

Wollemi Acquistions LLC
The Corporation Company
124 West Capitol Avenue
Suite 1900
Little Rock, AR 72201


/s/ Brian C. Wilson




Arkansas Plan Form - 8/18                                                                       Page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
